

113 S360 RS: Public Lands Service Corps Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 179113th CONGRESS1st SessionS. 360[Report No. 113–101]IN THE SENATE OF THE UNITED STATESFebruary 14, 2013Mr. Udall of New Mexico (for himself, Mr. Heinrich, Mr. Begich, Mrs. Boxer, Mr. Coons, Mr. Tester, Mr. Baucus, Ms. Mikulski, Mr. Bennet, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with amendmentsOmit the part struck through and insert the part
			 printed in italicA BILLTo amend the Public Lands Corps Act of 1993
		  to expand the authorization of the Secretaries of Agriculture, Commerce, and
		  the Interior to provide service opportunities for young Americans; help restore
		  the nation’s natural, cultural, historic, archaeological, recreational and
		  scenic resources; train a new generation of public land managers and
		  enthusiasts; and promote the value of public service.1.Short titleThis Act may be cited as the
			 Public Lands Service Corps Act of
			 2013.2.Amendment to
			 short titleSection 201 of the
			 Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; 107 Stat. 848) is amended
			 to read as follows:201.Short title;
				references(a)Short
				titleThis title may be cited
				as the Public Lands Service Corps Act
				of 1993.(b)ReferencesAny
				reference contained in any law, regulation, document, paper, or other record of
				the United States to the Public Lands Corps Act of 1993 shall be
				considered to be a reference to the Public Lands Service Corps Act of
				1993..3.ReferenceA reference in this Act to the
			 Act is a reference to the Public Lands Service Corps Act of 1993 (16
			 U.S.C. 1721 et seq.; title II of Public Law 91–378).4.Amendments to
			 the Public Lands Service Corps Act of 1993(a)Name and
			 project description changesThe Act is amended—(1)in the title
			 heading, by striking Public
			 lands corps and inserting Public lands service corps;(2)in section 204
			 (16 U.S.C. 1723), in the heading, by striking Public lands corps and
			 inserting public lands
			 service corps;(3)in section
			 210(a)(2) (16 U.S.C. 1729(a)(2)), in the heading, by striking
			 Public
			 lands;(4)by striking
			 Public Lands Corps each place it appears and inserting
			 Corps;(5)by striking
			 conservation center each place it appears and inserting
			 residential conservation center;(6)by striking
			 conservation centers each place it appears and inserting
			 residential conservation centers;(7)by striking
			 appropriate conservation project each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 project; and(8)by striking
			 appropriate conservation projects each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 projects.(b)FindingsSection
			 202(a) (16 U.S.C. 1721(a)) of the Act, as amended by subsection (a), is
			 amended—(1)in paragraph
			 (1)—(A)by striking
			 Corps can benefit and inserting conservation corps can
			 benefit; and(B)by striking
			 the natural and cultural and inserting natural and
			 cultural;(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;(3)by inserting
			 after paragraph (1) the following:(2)Participants in
				conservation corps receive meaningful education and training, and their
				experience with conservation corps provides preparation for careers in public
				service.(3)Young men and
				women who participate in the rehabilitation and restoration of the natural,
				cultural, historic, archaeological, recreational, and scenic treasures of the
				United States will gain an increased appreciation and understanding of the
				public lands and heritage of the United States, and of the value of public
				service, and are likely to become life-long advocates for those
				values.;(4)in paragraph (4)
			 (as redesignated by paragraph (2)), by inserting , cultural, historic,
			 archaeological, recreational, and scenic after Many facilities
			 and natural; and(5)by adding at the
			 end the following:(6)The work of
				conservation corps can benefit communities adjacent to public lands and
				facilities through renewed civic engagement and participation by corps
				participants and those they serve, improved student achievement, and
				restoration and rehabilitation of public
				assets..(c)PurposeSection
			 202(b) (16 U.S.C. 1721(b)) of the Act is amended to read as follows:(b)PurposesThe
				purposes of this Act are—(1)to introduce
				young men and women to public service while furthering their understanding and
				appreciation of the natural, cultural, historic, archaeological, recreational,
				and scenic resources of the United States;(2)to facilitate
				training and recruitment opportunities in which service is credited as
				qualifying experience for careers in the management of such resources;(3)to instill in a
				new generation of young men and women from across the United States, including
				young men and women from diverse backgrounds, the desire to seek careers in
				resource stewardship and public service by allowing them to work directly with
				professionals in agencies responsible for the management of the natural,
				cultural, historic, archaeological, recreational, and scenic resources of the
				United States;(4)to perform, in a
				cost-effective manner, appropriate natural and cultural resources conservation
				projects where such projects are not being performed by existing
				employees;(5)to assist State
				and local governments and Indian tribes in performing research and public
				education tasks associated with the conservation of natural, cultural,
				historic, archaeological, recreational, and scenic resources;(6)to expand
				educational opportunities on public lands and by rewarding individuals who
				participate in conservation corps with an increased ability to pursue higher
				education and job training;(7)to promote public
				understanding and appreciation of the missions and the natural and cultural
				resources conservation work of the participating Federal agencies through
				training opportunities, community service and outreach, and other appropriate
				means; and(8)to create a grant
				program for Indian tribes to establish the Indian Youth Service Corps so that
				Indian youth can benefit from carrying out projects on Indian lands that the
				Indian tribes and communities determine to be
				priorities..(d)DefinitionsSection
			 203 (16 U.S.C. 1722) of the Act is amended—(1)by redesignating
			 paragraphs (3) through (7), (8) through (10), and (11) through (13) as
			 paragraphs (5) through (9), (11) through (13), and (15) through (17),
			 respectively;(2)by striking
			 paragraphs (1) and (2) and inserting the following:(1)Appropriate
				natural and cultural resources conservation projectThe term
				appropriate natural and cultural resources conservation project
				means any project for the conservation, restoration, construction, or
				rehabilitation of natural, cultural, historic, archaeological, recreational, or
				scenic resources.(2)Consulting
				internThe term consulting intern means a consulting
				intern selected under section 206(a)(2).(3)Corps and
				public lands service corpsThe terms Corps and
				Public Lands Service Corps mean the Public Lands Service Corps
				established under section 204(a).(4)Corps
				participantThe term Corps participant means an
				individual enrolled—(A)in the Corps or
				the Indian Youth Service Corps; or(B)as a resource
				assistant or consulting
				intern.;(3)by inserting
			 after paragraph (9) (as redesignated by paragraph (1)) the following:(10)Indian youth
				service corpsThe term Indian Youth Service Corps
				means a qualified youth or conservation corps established under section 207
				that—(A)enrolls
				individuals between the ages of 15 and 25, inclusive, a majority of whom are
				Indians; and(B)is established
				pursuant to a tribal resolution that describes the agreement between the Indian
				tribe and the qualified youth or conservation corps to operate an Indian Youth
				Service Corps program for the benefit of the members of the Indian
				tribe.;(4)by amending
			 paragraph (12) (as redesignated by paragraph (1)) to read as follows:(12)Public
				landsThe term public lands means any land or water
				(or interest therein) owned or administered by the United States, including
				those areas of coastal and ocean waters, the Great Lakes and their connecting
				waters, and submerged lands over which the United States exercises
				jurisdiction, except that such term does not include Indian
				lands.;(5)by amending
			 paragraph (13) (as redesignated by paragraph (1)) as follows:(A)in subparagraph
			 (A)—(i)by
			 striking full-time,;(ii)by
			 inserting on eligible service lands after resource
			 setting; and(iii)by striking
			 16 and inserting 15;(B)in subparagraph
			 (B), by striking and at the end;(C)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and(D)by adding at the
			 end the following:(D)makes available
				for audit for each fiscal year for which the qualified youth or conservation
				corps receives Federal funds under this Act, all information pertaining to the
				expenditure of the funds, any matching funds, and participant
				demographics.;(6)by inserting
			 after paragraph 13 (as redesignated by paragraph (1)) the following:(14)Residential
				conservation centersThe term residential conservation
				centers means the facilities authorized under section
				205.; (7)in paragraph (15)
			 (as redesignated by paragraph (1)), by striking “206” and inserting
			 206(a)(1); and(8)in paragraph (16)
			 (as redesignated by paragraph (1))—(A)in subparagraph
			 (A), by striking and at the end;(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(C)with respect to
				the National Marine Sanctuary System, coral reefs, and other coastal,
				estuarine, and marine habitats, and other lands and facilities administered by
				the National Oceanic and Atmospheric Administration, the Secretary of
				Commerce..(e)Public Lands
			 Service Corps ProgramSection 204 of the Act (16 U.S.C. 1723), as
			 amended by subsection (a), is amended—(1)by redesignating
			 subsections (b) and (c) and subsections (d) through (f) as subsections (c) and
			 (d) and subsections (f) through (h), respectively;(2)by striking
			 subsection (a) and inserting the following:(a)Establishment
				of Public Lands Service CorpsThere is established in the
				Department of the Interior, the Department of Agriculture, and the Department
				of Commerce a Public Lands Service Corps.(b)Establishment
				of Corps Office; Coordinators; Liaison(1)Establishment
				of Offices(A)Department of
				the InteriorThe Secretary of the Interior shall establish a
				department-level office to coordinate the Corps activities within the
				Department of the Interior.(B)Department of
				AgricultureThe Secretary of Agriculture shall establish within
				the Forest Service an office to coordinate the Corps activities within that
				agency.(C)Department of
				CommerceThe Secretary of Commerce shall establish within the
				National Oceanic and Atmospheric Administration an office to coordinate the
				Corps activities within that agency.(2)Establishment
				of coordinatorsThe Secretary shall designate a Public Lands
				Service Corps coordinator for each agency under the jurisdiction of the
				Secretary that administers Corps activities.(3)Establishment
				of liaisonThe Secretary of the Interior shall establish an
				Indian Youth Service Corps liaison that will—(A)provide outreach
				to Indian tribes about opportunities for establishing Corps and Indian Youth
				Service Corps programs; and(B)coordinate with
				the Tribal Liaison of the Corporation for National Service to identify and
				establish Corps and Indian Youth Service Corps opportunities for Indian
				youth.;(3)by amending
			 subsection (c) (as redesignated by paragraph (1)) to read as follows:(c)Participants(1)In
				generalThe Secretary may enroll in the Corps individuals who
				are—(A)hired by an
				agency under the jurisdiction of the Secretary to perform work authorized under
				this Act; or(B)members of a
				qualified youth or conservation corps with which the Secretary has entered into
				a cooperative agreement to perform work authorized under this Act.(2)Resource
				assistants and consulting internsThe Secretary may also enroll
				in the Corps resource assistants and consulting interns in accordance with
				section 206(a).(3)Eligibility
				requirementsTo be eligible for enrollment as a Corps
				participant, an individual shall—(A)be between the
				ages of 15 and 25, inclusive; and(A)(i)be between the ages of
				15 and 25, inclusive; or(ii)in the case of a
				military veteran, be not older than 35; and(B)satisfy the
				requirements of section 137(a)(5) of the National and Community Service Act of
				1990 (42 U.S.C. 12591(a)(5)).(4)TermsEach
				Corps participant may be enrolled in the Corps for a term of up to 2 years of
				service, which may be served over a period that exceeds 2 calendar
				years.(5)Civil
				serviceAn individual may be enrolled as a Corps participant
				without regard to the civil service and classification laws, rules, or
				regulations of the United States.(6)PreferenceThe
				Secretary may establish a preference for the enrollment as Corps participants
				individuals who are economically, physically,
				or
				educationally disadvantaged.”.or educationally
				disadvantaged.(7)Local
				preferenceThe Secretary may establish a preference for
				enrollment of Corps participants individuals who live in that State or
				region.;(4)in subsection (d)
			 (as redesignated by paragraph (1))—(A)in paragraph
			 (1)—(i)by
			 striking contracts and; and(ii)by
			 striking subsection (d) and inserting subsection
			 (f);(B)by striking
			 paragraph (2); and(C)by inserting
			 after paragraph (1) the following:(2)RecruitmentThe
				Secretary shall carry out, or enter into cooperative agreements to provide, a
				program to attract eligible youth to the Corps by publicizing Corps
				opportunities through high schools, colleges, employment centers, electronic
				media, and other appropriate institutions and means.(3)PreferenceIn
				entering into cooperative agreements under paragraph (1) or awarding
				competitive grants to Indian tribes or tribally authorized organizations under
				section 207, the Secretary may give preference to qualified youth or
				conservation corps that are located in specific areas where a substantial
				portion of members are economically, physically, or educationally
				disadvantaged.;(5)by inserting after
			 subsection (d) (as redesignated by paragraph (1)) the following:(e)Training(1)In
				generalThe Secretary shall establish a training program based at
				appropriate residential conservation centers or at other suitable regional
				Federal or other appropriate facilities or sites to provide training for Corps
				participants.(2)RequirementsIn
				establishing a training program under paragraph (1), the Secretary
				shall—(A)ensure that the
				duration and comprehensiveness of the training program shall be commensurate
				with the projects Corps participants are expected to undertake;(B)develop
				department-wide standards for the program that include training in—(i)resource
				stewardship;(ii)health and
				safety;(iii)ethics for
				individuals in public service;(iv)teamwork and
				leadership; and(v)interpersonal
				communications;(C)direct the
				participating agencies within the Department of the Interior, the Forest
				Service in the case of the Department of Agriculture, and the National Oceanic
				and Atmospheric Administration in the case of the Department of Commerce, to
				develop agency-specific training guidelines to ensure that Corps participants
				are appropriately informed about matters specific to that agency,
				including—(i)the history and
				organization of the agency;(ii)the mission of
				the agency; and(iii)any
				agency-specific standards for the management of natural, cultural, historic,
				archaeological, recreational, and scenic resources; and(D)take into account
				training already received by Corps participants enrolled from qualified youth
				or conservation
				corps.;(5)by inserting after
			 subsection (d) (as redesignated by paragraph (1)) the following:(e)TrainingFor
				purposes of training, the Secretary shall take into account training already
				received by Corps participants enrolled from qualified youth or conservation
				corps.;(6)in subsection (f)
			 (as redesignated by paragraph (1))—(A)in paragraph
			 (1)—(i)in
			 the heading, by striking In general.— and inserting
			 Use of Corps;
			 projects.—;(ii)by
			 striking The Secretary may utilize the Corps or any qualified youth or
			 conservation corps to carry out and inserting the following:(A)In
				generalThe Secretary may use the Corps to carry out, with
				appropriate supervision and
				training,;(iii)by striking
			 on public lands and inserting on on eligible service
			 lands; and(iv)by
			 adding at the end the following:(B)ProjectsAppropriate
				natural and cultural resources conservation projects carried out under this
				section may include—(i)protecting,
				restoring, or enhancing ecosystem components to promote species recovery,
				improve biological diversity, enhance productivity and carbon sequestration,
				and enhance adaptability and resilience of eligible service lands and resources
				to climate change and other natural and human disturbances;(ii)promoting the
				health of eligible service lands, including—(I)protecting and
				restoring watersheds and forest, grassland, riparian, estuarine, marine, or
				other habitat;(II)reducing the
				risk of uncharacteristically severe wildfire and mitigating damage from
				insects, disease, and disasters;(III)controlling
				erosion;(IV)controlling and
				removing invasive, noxious, or nonnative species; and(V)restoring native
				species;(iii)collecting
				biological, archaeological, and other scientific data, including climatological
				information, species populations and movement, habitat status, and other
				information;(iv)assisting in
				historical and cultural research, museum curatorial work, oral history
				projects, documentary photography, and activities that support the creation of
				public works of art related to eligible service lands; and(v)constructing,
				repairing, rehabilitating, and maintaining roads, trails, campgrounds and other
				visitor facilities, employee housing, cultural and historic sites and
				structures, and other facilities that further the purposes of this
				Act.;(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and(C)by inserting
			 after paragraph (1) the following:(2)Visitor
				servicesThe Secretary may—(A)enter into or
				amend an existing cooperative agreement with a cooperating association,
				educational institution, friends group, or similar nonprofit partner
				organization for the purpose of providing training and work experience to Corps
				participants in areas such as sales, office work, accounting, and management,
				provided that the work experience directly relates to the conservation and
				management of eligible service lands; and(B)allow Corps
				participants to help promote visitor safety and enjoyment of eligible service
				lands, and assist in the gathering of visitor use data.(3)InterpretationThe
				Secretary may permit Corps participants to provide interpretation or education
				services for the public under the direct and immediate supervision of an agency
				employee—(A)to provide
				orientation and information services to visitors;(B)to assist agency
				employees in the delivery of interpretive or educational programs where
				audience size, environmental conditions, safety, or other factors make such
				assistance desirable;(C)to present
				programs that relate the personal experience of the Corps participants for the
				purpose of promoting public awareness of the Corps, the role of the Corps in
				public land management agencies, and the availability of the Corps to potential
				participants; and(D)to create
				nonpersonal interpretive products, such as website content, Junior Ranger
				program books, printed handouts, and audiovisual
				programs.;
				(7)in subsection (g)
			 (as redesignated by paragraph (1))—(A)in the matter
			 preceding the first paragraph, by striking those projects which
			 and inserting priority projects and other projects that;
			 and(B)by striking
			 paragraph (2) and inserting the following:(2)will instill in
				Corps participants a work ethic and a sense of public
				service;;
				and(8)by adding at the
			 end the following:(i)Other
				ParticipantsThe Secretary may allow volunteers from other
				programs administered or designated by the Secretary to participate as
				volunteers in projects carried out under this section.(j)Criminal
				History Checks(1)In
				GeneralThe requirements of section 189D(b) of the National and
				Community Service Act of 1990 (42 U.S.C. 12645g(b)) shall apply to each
				individual age 18 or older seeking—(A)to become a Corps
				participant;(B)to receive funds
				authorized under this Act; or(C)to supervise or
				otherwise have regular contact with Corps participants in activities authorized
				under this Act.(2)Eligibility
				ProhibitionIf any of paragraphs (1) through (4) of section
				189D(c) of the National and Community Service Act of 1990 (42 U.S.C.
				12645g(c)(1)–(4)) apply to an individual described in paragraph (1), that
				individual shall not be eligible for the position or activity described in
				paragraph (1), unless the Secretary provides an exemption for good
				cause..(f)Residential
			 Conservation Centers and Program SupportSection 205 (16 U.S.C. 1724) of the Act is
			 amended—(1)in the section
			 heading, by striking Conservation and inserting
			 Residential
			 conservation;(2)in subsection
			 (a)—(A)by amending
			 paragraph (1) to read as follows:(1)In
				generalThe Secretary may establish residential conservation
				centers for—(A)such housing, food
				service, medical care, transportation, and other services as the Secretary
				deems necessary for Corps participants; and(B)the conduct of
				appropriate natural and cultural resources conservation projects under this
				Act.;(B)by striking
			 paragraph (2);(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;(D)in paragraph (2)
			 (as redesignated by subparagraph (C)), in the heading, by striking
			 for conservation
			 centers; and(E)in paragraph (3)
			 (as redesignated by subparagraph (C)), by striking a State or local
			 government agency and inserting another Federal agency, State,
			 local government,;(3)in subsection
			 (b)—(A)by striking
			 The Secretary and inserting the following:(1)In
				generalThe Secretary;
				and(B)by adding at the
			 end the following:(2)Temporary
				housingThe Secretary may make arrangements with another Federal
				agency, State, local government, or private organization to provide temporary
				housing for Corps participants as needed and available.(3)TransportationIn
				project areas where Corps participants can reasonably be expected to reside at
				their own homes, the Secretary may fund or provide transportation to and from
				project
				sites.;(1)in subsection (b)—(A)by striking The
			 Secretary and inserting the following:(1)In
				generalThe Secretary;
				and(B)by adding at the end the
			 following:(2)Temporary
				housingThe Secretary may make arrangements with another Federal
				agency, State, local government, or private organization to provide temporary
				housing for Corps participants as needed and available.(3)TransportationIn
				project areas where Corps participants reside at their own homes, the Secretary
				may provide transportation to and from project
				sites.;(4)(2)by
			 redesignating subsection (d) as subsection
			 (f)(e);(5)(3)by inserting
			 after subsection (c) the following:(d)FacilitiesThe
				Secretary may, as an appropriate natural and cultural resources conservation
				project, direct Corps participants to aid in the construction or rehabilitation
				of residential conservation center facilities, including housing.(e)(d)MentorsThe
				Secretary may recruit from programs, such as Federal volunteer and encore
				service programs, and from veterans groups, military retirees, and active duty
				personnel, such adults as may be suitable and qualified to provide training,
				mentoring, and crew-leading services to Corps
				participants.;
				and(6)in subsection
			 (f)(4) in subsection
			 (e)(as redesignated by paragraph
			 (4)(2)), by
			 striking that are appropriate and all that follows through the
			 period and inserting that the Secretary determines to be necessary for a
			 residential conservation center..(g)Resource
			 Assistants and Consulting InternsSection 206 of the Act (16
			 U.S.C. 1725) is amended—(1)in the section
			 heading, by inserting and
			 consulting interns before the period;(2)by striking
			 subsections (a) and (b) and inserting the following:(a)Authorization(1)Resource
				assistants(A)In
				generalThe Secretary may provide individual placements of
				resource assistants with any agency under the jurisdiction of the Secretary
				that carries out appropriate natural and cultural resources conservation
				projects to carry out research or resource protection activities on behalf of
				the agency.(B)EligibilityTo
				be eligible for selection as a resource assistant, an individual shall be at
				least 17 years of age.(C)PreferenceIn
				selecting resource assistants for placement under this paragraph, the Secretary
				shall give a preference to individuals who are enrolled in an institution of
				higher education or are recent graduates from an institution of higher
				education, with particular attention given to ensuring full representation of
				women and participants from Historically Black Colleges and Universities,
				Hispanic-serving institutions, and Tribal Colleges and Universities.(2)Consulting
				interns(A)In
				generalThe Secretary may provide individual placements of
				consulting interns with any agency under the jurisdiction of the Secretary that
				carries out appropriate natural and cultural resources conservation projects to
				carry out management analysis activities on behalf of the agency.(B)EligibilityTo
				be eligible for selection as a consulting intern, an individual shall be
				enrolled in, and have completed at least 1 full year at, a graduate or
				professional school that has been accredited by an accrediting body recognized
				by the Secretary of Education.(b)Use of Existing
				Nonprofit Organizations(1)In
				generalWhenever 1 or more nonprofit organizations can provide
				appropriate recruitment and placement services to fulfill the requirements of
				this section, the Secretary may implement this section through such
				organizations.(2)ExpensesParticipating
				organizations shall contribute to the expenses of providing and supporting the
				resource assistants or consulting interns from sources of funding other than
				the Secretary, at a level of not less than 25 percent of the total costs (15
				percent of which may be from in-kind sources) of each participant in the
				resource assistant or consulting intern program who has been recruited and
				placed through that organization.(3)ReportingEach
				participating organization shall be required to submit an annual report
				evaluating the scope, size, and quality of the program, including the value of
				work contributed by the resource assistants and consulting interns, to the
				mission of the
				agency..(h)Technical
			 AmendmentThe Act is amended by redesignating sections 207
			 through 211 (16 U.S.C. 1726 through 1730) as sections 209 through 213,
			 respectively.(i)Indian Youth
			 Service CorpsThe Act is amended by inserting after section 206
			 (16 U.S.C. 1725) the following:207.Indian youth
				service corps(a)Authorization
				of Cooperative Agreements and Competitive GrantsThe Secretary is
				authorized to enter into cooperative agreements with, or make competitive
				grants to, Indian tribes and qualified youth or conservation corps for the
				establishment and administration of Indian Youth Service Corps programs to
				carry out appropriate natural and cultural resources conservation projects on
				Indian lands.(b)ApplicationTo
				be eligible to receive assistance under this section, an Indian tribe or a
				qualified youth or conservation corps shall submit to the Secretary an
				application in such manner and containing such information as the Secretary may
				require, including—(1)a description of
				the methods by which Indian youth will be recruited for and retained in the
				Indian Youth Service Corps;(2)a description of
				the projects to be carried out by the Indian Youth Service Corps;(3)a description of
				how the projects were identified; and(4)an explanation of
				the impact of, and the direct community benefits provided by, the proposed
				projects..(j)GuidanceThe
			 Act is amended by inserting after section 207 (as amended by subsection (i))
			 the following:208.GuidanceNot later than 18 months after funds are
				made available to the Secretary to carry out this Act, the Secretary shall
				issue guidelines for the management of programs under the jurisdiction of the
				Secretary that are authorized under this
				Act..(k)Living
			 Allowances and Terms of ServiceSection 209 of the Act (16 U.S.C.
			 1726) (as redesignated by subsection (h)) is amended by striking subsections
			 (a), (b), and (c) and inserting the following:(a)Living
				allowances(1)In
				generalThe Secretary shall provide each Corps participant with a
				living allowance in an amount established by the Secretary.(2)Travel
				costsThe Secretary may reimburse Corps participants for travel
				costs at the beginning and end of the term of service of the Corps
				participants.(b)Terms of
				Service(1)In
				generalEach Corps participant shall agree to participate for
				such term of service as may be established by the Secretary.(2)ConsultationsWith
				respect to the Indian Youth Service Corps, the term of service shall be
				established in consultation with the affected Indian tribe or tribally
				authorized organization.(c)Hiring
				Preference and Future EmploymentThe Secretary may—(1)grant to a Corps
				participant credit for time served as a Corps participant, which may be used
				toward future Federal hiring;(2)provide to a
				former participant of the Corps or the Indian Youth Service Corps
				noncompetitive hiring status for a period of not more than 2 years after the
				date on which the service of the candidate in the Corps or the Indian Youth
				Service Corps was complete, if the candidate—(A)has served a
				minimum of 960 hours on an appropriate natural or cultural resources
				conservation project that included at least 120 hours through the Corps or the
				Indian Youth Service Corps; and(B)meets Office of
				Personnel Management qualification standards for the position for which the
				candidate is applying;(3)provide to a
				former resource assistant or consulting intern noncompetitive hiring status for
				a period of not more than 2 years after the date on which the individual has
				completed an undergraduate or graduate degree, respectively, from an accredited
				institution, if the candidate—(A)successfully
				fulfilled the resource assistant or consulting intern program requirements;
				and(B)meets Office of
				Personnel Management qualification standards for the position for which the
				candidate is applying; and(4)provide, or enter
				into contracts or cooperative agreements with qualified employment agencies to
				provide, alumni services such as job and education counseling, referrals,
				verification of service, communications, and other appropriate services to
				Corps participants who have completed the term of
				service..(l)National
			 Service Educational AwardsSection 210 (16 U.S.C. 1727) of the
			 Act (as redesignated by subsection (h)) is amended—(1)in subsection (a)
			 (as amended by subsection (a)(4)), in the first sentence—(A)by striking
			 participant in the Corps or a resource assistant and inserting
			 Corps participant; and(B)by striking
			 participant or resource assistant and inserting Corps
			 participant; and(2)in subsection
			 (b)—(A)by striking
			 either participants in the Corps or resource assistants and
			 inserting Corps participants; and(B)by striking
			 or a resource assistant.(m)NondisplacementSection
			 211 of the Act (16 U.S.C. 1728) (as redesignated by subsection (h)) is amended
			 by striking activities carried out and all that follows through
			 the period and inserting Corps participants..(n)FundingSection
			 212 of the Act (16 U.S.C. 1729) (as redesignated by subsection (h)) is
			 amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 the second sentence, by striking “non-federal sources” and inserting “sources
			 other than the Secretary”; and(ii)by
			 inserting after the second sentence the following: The Secretary may pay
			 up to 90 percent of the costs of a project if the Secretary determines that the
			 reduction is necessary to enable participation from a greater range of
			 organizations or individuals.; and(B)in paragraph (2),
			 by inserting or Indian Youth Service Corps after
			 Corps each place it appears;(2)by amending
			 subsection (b) to read as follows:(b)Funds Available
				Under National and Community Service ActTo carry out this Act,
				the Secretary shall be eligible to apply for and receive assistance under
				section 121(b) of the National and Community Service Act (42 U.S.C.
				12571(b)).;
				and(3)in subsection
			 (c)—(A)by striking
			 section 211 and inserting section 213; and(B)by inserting “or
			 Indian Youth Service Corps” after “Corps”.(o)Authorization
			 of AppropriationsSection 213 of the Act (16 U.S.C. 1730) (as
			 redesignated by subsection (h)) is amended—(1)in subsection
			 (a), by striking year and all that follows through the period
			 and inserting year.;(2)by striking
			 subsection (b); and(3)by redesignating
			 subsection (c) as subsection (b).September 10, 2013Reported
			 with amendments